        Case 1:15-cv-07433-LAP Document 1054 Filed 05/15/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



 VIRGINIA GIUFFRE,
                                                         Case No. 15-cv-7433 (LAP)
                                Plaintiff,

                          vs.

 GHISLAINE MAXWELL,

                                Defendant.



                                 CERTIFICATE OF SERVICE

       I, Sigrid S. McCawley, do hereby certify that on May 11, 2020, pursuant to the Court’s

Protocol for Unsealing Decided Motions, ECF No. 1044, I served J. Doe 1 with the following

documents by first class certified mail with a return receipt requested:

   (1) Notice to Non-Parties of Possible Unsealing of Sealed Documents;

   (2) Non-Party’s Request for Excerpts of Sealed Documents and Acknowledgment of Court

       Order and Protocol Governing the Excerpts;

   (3) Non-Party’s Objection to Unsealing; and

   (4) Order and Protocol for Unsealing Decided Motions.

Dated: May 15, 2020


                                               /s/ Sigrid S. McCawley
                                               Sigrid S. McCawley
